Blatchford,- Justice.
I concur with the district judge in his conclusions in this case, and in the grounds on which he disposed of it, both on the merits and on the exceptions to the commissioner’s report. In holding that this is not a case for allowing anything for depreciation of, or permanent injuries to, the Spray, I do not decide whether, if it were such a case, the allowance could be made although the libelant has not appealed. Let there be a decree for the libelants for $1,570.62, with interest from January 28, 1885, and for $832.50, with interest thereon from November 29, 1887, and for their costs in the district court, taxed at $149.75, and for their costs in this court, to be taxed.